Motion by respondents to dismiss appeal from order of the County Court, Dutchess County, entered September 13, 1965. On the court’s own motion, the motion and the appeal are transferred to the Appellate Term of the Supreme Court, Second Judicial Department. The appeal was erroneously taken to this court. The said Appellate Term is presently vested with the jurisdiction of such appeals from the County Court, Dutchess County (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; order of this court No. 47, dated July 12, 1962, as amd.). Ughetta, Acting P. J., Christ, Brennan, Hill and Benjamin, JJ., concur.